                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANICQUA APONTE AND D.H.,                                     CIVIL ACTION
              Plaintiffs,

               v.

POTTSTOWN SCHOOL DISTRICT,                                    NO. 18-3199
             Defendants.

                                            ORDER

       AND NOW, this 11th day of July, 2019, upon consideration of Defendants Wade’s

Motion to Dismiss the Second Amended Complaint and briefing in support thereof (ECF Nos.

32, 41), and Plaintiff briefing in opposition thereto (ECF Nos. 39, 45), IT IS HEREBY

ORDERED that Defendant Wade’s motion is GRANTED. Plaintiff’s claims against Defendant

Wade are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that, upon consideration of the District Defendants’

Motion to Dismiss the Second Amended Complaint and briefing in support thereof (ECF Nos.

33, 42), and Plaintiff briefing in opposition thereto (ECF Nos. 40, 46), it is hereby ordered that

the District Defendants’ motion is GRANTED IN PART AND DENIED IN PART as follows:

           1. The District Defendants’ motion to dismiss Plaintiff’s claims against Defendants

               Oxenford, Moyer, Rodriguez, Stillwell, Jacobs, and Schroeder is GRANTED.

               Plaintiff’s claims against Defendants Oxenford, Moyer, Rodriguez, Stillwell,

               Jacobs, and Schroeder are DISMISSED WITH PREJUDICE.

           2. The District Defendants’ motion to dismiss Plaintiff’s claims brought pursuant to

               the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400, et seq.

               (“IDEA”) and Section 504 of the Rehabilitation Act of 1973, 19 U.S.C. § 794(a)

               (“Section 504”) against Defendant Pottstown School District is DENIED, except
   that Plaintiff’s requests for compensatory and punitive damages under the IDEA

   and punitive damages under Section 504 are DISMISSED WITH PREJUDICE.

3. The District Defendants’ motion to dismiss Plaintiff’s claims brought pursuant to

   common law assault and 42 U.S.C. § 1983 against Defendant Pottstown School

   District is GRANTED. Plaintiff’s claims brought pursuant to common law

   assault and 42 U.S.C. § 1983 against Defendant Pottstown School District are

   DISMISSED WITH PREJUDICE.

                                        BY THE COURT:


                                        /S/WENDY BEETLESTONE, J.

                                        _______________________________
                                        WENDY BEETLESTONE, J.




                                    2
